DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: FIGS. 1A and 1B are objected to because in the course of their discussion in paragraph [0030], optical lens assembly 104 is mentioned, but no reference number 104 appears in the drawings until FIG. 7A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0020]: “views a” appears instead of “views of a” 
Paragraph [0021]: “views an” appears instead of “views of an” 
Paragraph [0027], line 9: “a shown” appears instead of “as shown” 
Paragraph [0028], line 4: “one or mode” appears instead of “one or more” 
Paragraph [0038], lines 3 and 7: “Figs.” appears instead of “FIG.” 
Paragraph [0040], line 9: “1, 2, 3 or 4” appears; from the previous sentence, which mentions two alignment blocks, it appears this should instead be “1, 3 or 4”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "a chassis" in line 2 in a first limitation, and recites “a chassis” in line 3 in a second limitation.  These two recitations make the recitations of “a chassis” ambiguous as to whether these both refer to the same instance of a chassis, or to different instances.  This problem becomes a further issue when “the chassis” is recited in line 5 (e.g., which chassis?) and in the dependent claims (e.g., claim 15, and others).  There is insufficient antecedent basis for the limitations “the chassis” in the claims. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method of optically aligning a laser module with an optical lens assembly in a LiDAR system, wherein the optical lens assembly is coupled to a chassis, the method comprising: movably coupling a first alignment block to the chassis with a first screw fixedly coupled to the chassis: applying a first portion of adhesive on the first alignment block and the first screw; applying a second portion of adhesive on the first alignment block and the laser module; applying a non-solid gap filler between the laser module and the chassis; orienting the laser module relative to the optical lens assembly, with the non-solid gap filler between the chassis and the laser module, to an optically aligned orientation wherein a path of a laser beam emitted from the laser module is oriented with an optical path in the optical lens assembly; curing the non-solid gap filler between the chassis and the laser module; curing the first portion of adhesive in order to fixedly couple the first alignment block to the first screw and the chassis; and curing the second portion of adhesive, after curing the first portion of adhesive, with the laser module in the optically aligned orientation, in order to fixedly couple the laser module to the first alignment block and the chassis in the optically aligned orientation. 
The claimed limitations as recited in combination in independent claim 1 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Wittenberg et al. (US 7,303,290), teaches a lightweight, compact image projection module, especially for mounting in a housing having a light-transmissive window, that is operative for causing selected pixels in a raster pattern to be illuminated to produce an image of high resolution of VGA quality or higher in color. A laser beam focusing arrangement aligns a mechanical axis of a focusing lens with an optical axis along which a laser beam is directed to reduce pointing errors.(Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645